       Case 2:20-cv-00143-BSM Document 7 Filed 10/09/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

MICHAEL R. NEWBERRY
ADC #163805                                                                  PETITIONER

v.                         CASE NO. 2:20-CV-00143-BSM

ARKANSAS, STATE OF, et al.                                                RESPONDENTS
                                      JUDGMENT

     Consistent with the order entered on this date, this case is dismissed without prejudice.

     IT IS SO ORDERED this 9th day of October, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
